Opinion issued April 5, 2012.

 
 
 
 
 
 
In The
Court of Appeals
For The
First District of
Texas
 


















 

NO. 01-11-00233-CV
____________
 




MARVA ZACHAIRE, Appellant
 
V.
 
ROSEMONT
ASSISTED LIVING, COMMUNITY OF KINGWOOD LTD., TEXAS BEST STAFF LEASING, INC.
D/B/A ALT-SOURCE, Appellees
 
 
On Appeal from the 270th District Court
Harris County, Texas
Trial Court Cause No. 2009-45507
 










 

MEMORANDUM OPINION




Appellant
is attempting to appeal from the trial court’s denial of her pretrial motion to
recuse the trial court judge.  Because we lack jurisdiction, we dismiss.
Generally, an appeal may be taken
only from a final judgment or order. Lehmann v. Har-Con Corp., 39 S.W.3d 191,
195 (Tex. 2001).  An order denying
a motion to recuse may be reviewed only “on appeal from the final judgment.” Tex. R. Civ. P. 18a(f);
see Hawkins v. Walker, 233 S.W.3d
380, 401 (Tex. App.—Fort Worth 2007, pet. denied). 
On
November 15, 2011, the Court notified the parties of its intent to dismiss the
appeal for want of jurisdiction unless appellant filed a response demonstrating
this court’s jurisdiction on or before November 29, 2011.  See Tex. R. App. P. 42.3(a).  Appellant has not responded. 
Accordingly,
we dismiss the appeal for want
of jurisdiction. See  Tex. R. App. P. 42.3(a).  All pending motions are dismissed as moot.
We direct the Clerk to
issue the mandate within 10 days of the date of this opinion. See  Tex. R. App. P. 18.1. 

PER CURIAM
Panel consists of Chief Justice
Radack and Justices Higley and Brown.